         Case 2:21-cv-00031-BMM Document 9 Filed 05/27/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

LARRY WALSH,                                      CV-21-31-BU-BMM-JTJ

 Plaintiff,

 vs.

STATE OF MONTANA                                           ORDER
DEPARTMENT OF CORRECTIONS,
OFFICE OF THE STATE PUBLIC
DEFENDER, and DOES 1-10,

 Defendants.

       Plaintiff Larry Walsh moves the Court for an extension of time until June

30, 2021 in which to file a response to Defendants’ Motion to Dismiss to allow

parties to pursue settlement negotiations. Defendants are not opposed to this

motion. Wherefore IT IS HEREBY ORDERED the motion is GRANTED.

Plaintiff shall have until June 30, 2021 in which to respond to the pending Motion

to Dismiss.

       DATED this 27th day of May, 2021.
